Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
This communication has been issued in response to Applicant’s submitted claim language filed 23 September 2020.  Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 December 2020 was filed after the mailing date of the disclosure.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-12 & 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Giddings et al (USPG Pub No. 20210173874A1; Giddings hereinafter) in view of Leddy et al (USPG Pub No. 20200067861A1; Leddy hereinafter).

As for Claim 1, Giddings teaches, An order independent computer-implemented method, the method comprising: 
receiving content from a real-time dataset of a live service environment (see pp. [0070], [0072]; e.g., the reference of Giddings teaches of aggregating information {i.e. “receiving content”}, such as relationships of products and competitors, into a related entity stream, reading on Applicant’s claimed limitation, as features may be determined {i.e. “related entities in the query”, “titles and snippets from URLs”}.  The cited paragraph [0072] teaches of utilizing entity meta data streams to update entity linking specific data, with earlier text of paragraph [0026] discussing the linking of queries and entities “on a real-time basis” based on search queries received from at least one or more repositories of one or more web search engines {i.e. [0019]}); 
identifying data snippets of the dataset using a set of one or more attention rules, wherein each identified data snippet includes either a true positive data item or a false positive data item, wherein a true positive data item is a data item that matches one or more defined criteria, and a false positive data item is a data item that does not match the one or more defined criteria (see pp. [0020]; e.g., the reference of Giddings teaches of identifying a reduced number of entities that match a query based on at least the feature analysis of queries and entities, where query context associated with the search queries and entity context associated with entities is obtained.  Query context may include items such as “click information, Uniform Resource Locators (URLs), titles, and snippets”.  A snippet represents short text describing a web search page.  Click information being analyzed may include the query, and URL clicked on from the query with its title and snippet for each individual click {i.e. pp. [0051]}, with at least the feature analysis module {i.e. “a set of one or more attention rules”} analyzing click similarity features that provide an indication of similarity between the query and its URL(s).  Additionally, according to the cited paragraphs [0020-0022] of Giddings, similarity, with respect to one or more features regarding query context {i.e. URLs, Snippets from web engine data}, is determined amongst features for each entity and query pair.  Each entity and query pair may then be scored using a machine learning model {i.e. “linking model”}, and, if an output score of the machine learning model is greater than or equal to a specified threshold, then the entity and query pair may be assigned a “positive label” indicative of “a true positive data item”, and if the output score is less than the specified threshold, the entity and query pair may be assigned a negative label indicative of “a false positive data item”.  Paragraph [0094] and [0119] provide further insight into the determination of similarities {i.e. similarity score”} amongst entities, the linking of labeled entities based on a measure of common features and/or entities, and determination of True positive/False positive entities using at least the “link generation module”, accounting for “true positives (positive label and positive score), false positives (negative label and positive score), false negatives (positive label and negative score) and true negatives (negative label and negative score)”); 
Giddings does not appear to explicitly recite the limitations of, “categorizing the identified data snippets using fuzzy matching by assigning them to buckets such that each bucket contains data snippets that are similar to one another according to a similarity measure”, “classifying buckets containing data snippets having more than a threshold number of the true positive data items as true positive buckets and remaining buckets as false positive buckets”, “calculating culling rules based on the true positive buckets and the false positive buckets” and “using the culling rules to remove the false positive data items from the true positive buckets”.
The reference of Leddy teaches, “categorizing the identified data snippets using fuzzy matching by assigning them to buckets such that each bucket contains data snippets that are similar to one another according to a similarity measure” (see pp. [0150-0151]; e.g., the reference of Leddy serves as an enhancement to the teachings of Giddings, as Leddy provides for the identification and categorization of extracted portions of message content {i.e. “URL Extracted” considered equivalent to Applicant’s “identified data snippets”} that are assigned to at least two or more buckets {i.e. “yellow bucket”/”yellow bin”, “red bin”} based on the determination that no rule for that URL is present within a compared URL list in a rules database with URL rules, deeming the aforementioned URL as “not recognized” or “deemed deceptive” through a recognition off features and related “similarity score”, considered equivalent to Applicant’s “similarity measure”.  An example provided and considered equivalent to Applicant’s use of “fuzzy matching” is provided within the cited paragraph where, “...a URL with an embedded domain “g00ddomain.com” is determined to be different from, yet still visually similar to “gooddomain.com”, and therefore deemed deceptive. This determination can be performed, for example, using a string matching algorithm configured to map, for example, a zero to the letter “O,” indicating that these are visually similar. This can be done, for example, using Jaro-Winkler and versions of this algorithm. When a domain is determined to be deceptive, it is placed in the red bin, or if it is determined to be only somewhat deceptive (e.g., has a lower similarity score, such as only 65 out of 100, as opposed to 80 or more out of 100) then it is placed in the yellow bin”); 
“classifying buckets containing data snippets having more than a threshold number of the true positive data items as true positive buckets and remaining buckets as false positive buckets” (see pp. [0150-0151]; e.g., the reference of Leddy teaches message content being assigned to at least two or more buckets {i.e. “yellow bucket”/”yellow bin”, “red bin”} based on the determination that no rule for that URL is present within a compared URL list in a rules database with URL rules, deeming the aforementioned URL as “not recognized” or “deemed deceptive” through a recognition off features and related “similarity score”, considered equivalent to Applicant’s “similarity measure”.  According to at least paragraph [0219], messages are placed in at least a yellow bin, where a training module is configured to select at least the message from a “yellow bucket” or the results of filtering the message, the score resulting from filtering is passed with the corresponding message. The message was placed in the yellow bin/bucket as a result of the message being filtered and deemed “unrecognized” due to an unrecognized URL, for example.  According to earlier text of at least paragraphs [0064-0066] and [0068], a filter engine is used for analyzing messages in a commercial context or for training, where each filter is potentially associated with multiple rules that fire for a particular filter. Rules comprise a threshold or other decision selection method, and a distinct score.  As clearly stated within cited paragraph [0068], “... the filtering performed by the filter engine is used to classify a message into “red” (170), “yellow” (172), and “green” (174) buckets/bins. In some embodiments, “green” messages are determined to be “good,” “red” messages are determined to be “bad,” and those messages that are neither “good” nor “bad” are flagged as “yellow,” or “undetermined.” Additional categories and color-codings can be used, such as a division of the yellow bucket into sub-buckets of different types of threats, different severities, different ease of analysis, different commonality, etc.”, considered equivalent to the assignment of buckets.  Paragraph [0724] provides teachings into filter evaluation including false negative and false positive determinations which correspond to the one or more assigned buckets); 
“calculating culling rules based on the true positive buckets and the false positive buckets” (see pp. [00221-0222]; e.g., the reference of Giddings teaches of at least the training module using information, such as the assigned yellow bin/bucket information and corresponding score, to determine that the “URL filter” {i.e. considered equivalent to Applicant’s one or more of a “culling rule”} should be updated with a new URL rule for the unrecognized URL, thus, calculating culling rules based on at least the assignment of bins/buckets and/or score information.  The new rule can then be used to filter out messages that include the corresponding URL); and 
“using the culling rules to remove the false positive data items from the true positive buckets” (see pp. [00221-0222]; e.g., the reference of Giddings teaches of at least the training module using information, such as the assigned yellow bin/bucket information and corresponding score, to determine that the “URL filter” {i.e. considered equivalent to Applicant’s one or more of a “culling rule”} should be updated with a new URL rule for the unrecognized URL, thus, calculating culling rules based on at least the assignment of bins/buckets and/or score information.  The new rule can then be used to filter out messages that include the corresponding URL).
The combined references of Giddings and Leddy appear to be analogous art for being within the same field of endeavor, which is information management data processing modules and computer software systems.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the application of Rules for the identification of false positives within datasets in regards to the detection of scams within messages, as taught by Leddy, with the method of Giddings in order to satisfy the ongoing need to protect users against evolving scams.  (Leddy; [0004])
As for Claim 7, Giddings teaches, wherein the set of one or more attention rules are adapted over time (see pp. [0059-0061]; e.g., According to the cited portions, the feature analysis module may determine one or more of an embedding similarity, where each entity may include embeddings trained on different context.  The determined embedding similarity is added as a feature for the different contexts, as the feature analysis system may learn different features for the ambiguous/ non-ambiguous pairs of queries and entities, as well as associated snippets, thus, reading on Applicant’s “attention rules” adapted over time”, as the feature analysis module learns different features over time).

Independent Claim 8 amounts to a computer readable medium comprising instructions that, when executed by one or more processors, performs the computer-implemented method of Independent Claim 1.  Accordingly, Claim 8 is rejected for substantially the same reasons as presented above for Claim 1, and based on the references’ disclosure of the necessary supporting hardware and software (Giddings; see pp. [0024], [0135-0140]; e.g., method for implementation integrating hardware and software components).

As for Claim 9, Giddings teaches, wherein the culling rules are calculated in such a way that recall rate is maximised while also keeping precision rate as high as possible (see pp. [0064]; e.g., the reference of Giddings teaches of directly improving the positive recall, which consequently improves positive precision, as an increase in the number of true positives will increase the positive precision and positive recall).
As for Claim 10, Giddings teaches of identifying a reduced number of entities that match a query based on at least the feature analysis of queries and entities, where query context associated with the search queries and entity context associated with entities is obtained.
Giddings does not appear to explicitly recite the limitation of, “wherein the culling rules are calculated such that a minimum set of culling rules maximises the amount of culling done on the false positive buckets”.
Leddy teaches, “wherein the culling rules are calculated such that a minimum set of culling rules maximises the amount of culling done on the false positive buckets” (see pp. [0730-0734]; e.g., the reference of Leddy teaches of the utilization of a ranking of Rules {i.e. considered equivalent to Applicant’s “culling rules”} based on their ability to uniquely detect scams in communications without overlapping other filters being applied.  The ranked Rules are indicative of Rules having a relative effectiveness in catching messages identified as “False Positive results”, where Rules that catch no messages or a few distinct messages can be easily identified, retired, or modified to catch more distinct messages, thus, conversely identifying Rules which provide an ideal effectiveness in catching messages identifying at least “False Positives”).
The combined references of Giddings and Leddy appear to be analogous art for being within the same field of endeavor, which is information management data processing modules and computer software systems.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the application of Rules for the identification of false positives within datasets in regards to the detection of scams within messages, as taught by Leddy, with the method of Giddings in order to satisfy the ongoing need to protect users against evolving scams.  (Leddy; [0004])
As for Claim 11, Giddings teaches of identifying a reduced number of entities that match a query based on at least the feature analysis of queries and entities, where query context associated with the search queries and entity context associated with entities is obtained.
Giddings does not appear to explicitly recite the limitation of, “wherein the culling rules are calculated by calculating the subset of features that are present in all data snippets of the false positive buckets but are not present in the true positive buckets”.
Leddy teaches, “wherein the culling rules are calculated by calculating the subset of features that are present in all data snippets of the false positive buckets but are not present in the true positive buckets” (see pp. [0120-0121]; e.g., the reference of Leddy teaches of utilizing at least a training module that determines whether one or more of a plurality of an applied Rule will result in a false positive, and, in retraining Rules/filters, the Rules can be tested against “all ham messages” to ensure of no false positives, for example.  The training module provides instructions on what filters/rules should be trained, updated, or generated based on analysis from an analysis engine.  The analysis engine can determine, “...whether any rules are falsely firing, whether to lower the score for a rule, whether a rule is in the wrong family, etc. Based on the analysis, the analysis engine can instruct the training module to retrain/update particular filters/rules”).
The combined references of Giddings and Leddy appear to be analogous art for being within the same field of endeavor, which is information management data processing modules and computer software systems.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the application of Rules for the identification of false positives within datasets in regards to the detection of scams within messages, as taught by Leddy, with the method of Giddings in order to satisfy the ongoing need to protect users against evolving scams.  (Leddy; [0004])
As for Claim 12, Giddings teaches of identifying a reduced number of entities that match a query based on at least the feature analysis of queries and entities, where query context associated with the search queries and entity context associated with entities is obtained.
Giddings does not appear to explicitly recite the limitation of, “wherein the culling rules are considered to be precise”.
Leddy teaches, “wherein the culling rules are considered to be precise” (see pp. [0592]; e.g., the reference of Leddy provides an embodiment that teaches of using more general complex regular expressions to configure even more precise Rules for Filters {i.e. culling rules}).
The combined references of Giddings and Leddy appear to be analogous art for being within the same field of endeavor, which is information management data processing modules and computer software systems.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the application of Rules for the identification of false positives within datasets in regards to the detection of scams within messages, as taught by Leddy, with the method of Giddings in order to satisfy the ongoing need to protect users against evolving scams.  (Leddy; [0004])
As for Claim 14, Giddings teaches of identifying a reduced number of entities that match a query based on at least the feature analysis of queries and entities, where query context associated with the search queries and entity context associated with entities is obtained.
Giddings does not appear to explicitly recite the limitation of, “wherein the culling rules are recalculated at a point of time that is determined by ratio of new data added to all data known”.
Leddy teaches, “wherein the culling rules are recalculated at a point of time that is determined by ratio of new data added to all data known” (see pp. [0730-0734]; e.g., the reference of Leddy teaches of utilizing an approach which provides the ranking of Rules based on their ability to uniquely detect scams in communications without overlapping other filters, where Rules can be modified to catch more distinct messages.  Filters with low or no hits can be revised {i.e. “recalculated”} for broader or different coverage, or culled based on applied analysis which keeps the system tuned in response to changing scams, thus, recalculating one or more applied Rules/filters based on changes {i.e. insertions/deletions of data} in received messages being analyzed.  As stated within the cited paragraph [0734], “Rules in the top 5% of False Positive hits are evaluated against their Dominant Ranking as described above, by determining the ratio of False Positives to distinct hits for each Rule”, therefore, relying on a specific ratio concerning distinct hits over conventional False Positive hits for the calculation and recalculation of Rules/filters).
The combined references of Giddings and Leddy appear to be analogous art for being within the same field of endeavor, which is information management data processing modules and computer software systems.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the application of Rules for the identification of false positives within datasets in regards to the detection of scams within messages, as taught by Leddy, with the method of Giddings in order to satisfy the ongoing need to protect users against evolving scams.  (Leddy; [0004])

Independent Claim 15 amounts to a computer system claim utilizing instructions that, when executed by one or more processors, performs the computer-implemented method of Independent Claim 1.  Accordingly, Claim 15 is rejected for substantially the same reasons as presented above for Claim 1, and based on the references’ disclosure of the necessary supporting hardware and software (Giddings; see pp. [0024], [0135-0140]; e.g., method for implementation integrating hardware and software components).

As for Claim 16, Giddings teaches of identifying a reduced number of entities that match a query based on at least the feature analysis of queries and entities, where query context associated with the search queries and entity context associated with entities is obtained.
Giddings does not appear to explicitly recite the limitation of, “wherein the set of one or more attention rules and the culling rules are implemented in the form of regular expression filtering”.
Leddy teaches, wherein the set of one or more attention rules and the culling rules are implemented in the form of regular expression filtering (see pp. [0355], [0360]; e.g., the reference of Leddy teaches of utilizing at least a String Filter of the plurality of Rules/filters for the detection of specific strings or regular expressions in a message that indicate potential scam.  Additionally, Compound Filters allow for the combination of other filters for the refining of Filtering capabilities).
The combined references of Giddings and Leddy appear to be analogous art for being within the same field of endeavor, which is information management data processing modules and computer software systems.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the application of Rules for the identification of false positives within datasets in regards to the detection of scams within messages, as taught by Leddy, with the method of Giddings in order to satisfy the ongoing need to protect users against evolving scams.  (Leddy; [0004])
As for Claim 17, Giddings teaches of identifying a reduced number of entities that match a query based on at least the feature analysis of queries and entities, where query context associated with the search queries and entity context associated with entities is obtained.
Giddings does not appear to explicitly recite the limitation of, “wherein the context of the data item is defined by features in the vicinity of the data item”.
Leddy teaches, “wherein the context of the data item is defined by features in the vicinity of the data item” (see pp. [1904]; e.g., as stated within the cited portion, it is possible and useful to explore text surrounding a target for value, reading on Applicant’s “features in the vicinity of the data item”).
The combined references of Giddings and Leddy appear to be analogous art for being within the same field of endeavor, which is information management data processing modules and computer software systems.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the application of Rules for the identification of false positives within datasets in regards to the detection of scams within messages, as taught by Leddy, with the method of Giddings in order to satisfy the ongoing need to protect users against evolving scams.  (Leddy; [0004])
As for Claim 18, Giddings teaches of identifying a reduced number of entities that match a query based on at least the feature analysis of queries and entities, where query context associated with the search queries and entity context associated with entities is obtained.
Giddings does not appear to explicitly recite the limitation of, “wherein the step of classifying the buckets as false positive buckets and true positive buckets is done either manually by a user visually assessing the content of the buckets or automatically by a machine”.
Leddy teaches, “wherein the step of classifying the buckets as false positive buckets and true positive buckets is done either manually by a user visually assessing the content of the buckets or automatically by a machine” (see pp. [0120-0122]; e.g., the cited portions of Leddy teaches of having the capability to allow a human reviewer to subject the classification of messages to higher scrutiny, where the human reviewer can make the determination as to whether a message is spam, scam, or ham when initiating false-positive testing).
The combined references of Giddings and Leddy appear to be analogous art for being within the same field of endeavor, which is information management data processing modules and computer software systems.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the application of Rules for the identification of false positives within datasets in regards to the detection of scams within messages, as taught by Leddy, with the method of Giddings in order to satisfy the ongoing need to protect users against evolving scams.  (Leddy; [0004])
As for Claim 19, Giddings teaches, wherein the method is repeated at least 20 times to yield a required recall rate and precision rate (see pp. [0055]; e.g., the reference of Giddings teaches that, based on similarity analysis and feature analysis, a score is generated based on precision and recall of a keyword.  The feature analysis determines a probability of an entity given a keyword, the precision and recall based at least on weighted query similarity.  As stated within rationale provided above, at least paragraph [0064] of Giddings teaches of directly improving the positive recall, which consequently improves positive precision, as an increase in the number of true positives will increase the positive precision and positive recall, while discussions found within paragraph [0080] teach of implementing rule selection and ranking to achieve high accuracy search results, and balance precision and recall rates).
As for Claim 20, Giddings teaches, wherein the method is repeated until all data snippets containing data items have been correctly assigned to true positive buckets (see pp. [0021-0022]; e.g., the reference of Giddings teaches of assigning a positive or negative label to entities and query pairs, which include snippets of text, based on a determined similarity influencing an output score.  Further elaboration is given within at least paragraph [0074], which discusses the assignment of a positive label to one or more entities, such as a snippet, based on similarity).



Claims 2 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over Giddings et al (USPG Pub No. 20210173874A1; Giddings hereinafter) in view of Leddy et al (USPG Pub No. 20200067861A1; Leddy hereinafter) further in view of Redlich et al (USPG Pub No. 20100250497A1; Redlich hereinafter).

As for Claim 2, Giddings teaches of identifying a reduced number of entities that match a query based on at least the feature analysis of queries and entities, where query context associated with the search queries and entity context associated with entities is obtained, and Leddy teaches the application of Rules for the identification of false positives within datasets in regards to the detection of scams within messages.
The combined references of Giddings and Leddy appear to be analogous art for being within the same field of endeavor, which is information management data processing modules and computer software systems.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the application of Rules for the identification of false positives within datasets in regards to the detection of scams within messages, as taught by Leddy, with the method of Giddings in order to satisfy the ongoing need to protect users against evolving scams.  (Leddy; [0004])
Giddings and Leddy do not appear to explicitly recite the limitation of, “wherein the one or more defined criteria comprises sensitivity of information”.
Redlich teaches, “wherein the one or more defined criteria comprises sensitivity of information” (see pp. [0141]; e.g., the reference of Redlich serves as an enhancement to the teachings of Giddings, and teaches of utilizing a “DigitalDoors” computing component for reviewing data sensitivity levels at payload and messaging level, and can interoperate with any community of interest).
The combined references of Giddings, Leddy and Redlich appear to be analogous art for being within the same field of endeavor, which is information management data processing modules and computer software systems.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the utilization of stream information, as taught by Redlich, with the methods of Leddy and Giddings in order to provide an automated retrieval of information for further classification using the automatic augmentation of a My Group List structure (Redlich; [1908])
As for Claim 3, Giddings teaches of identifying a reduced number of entities that match a query based on at least the feature analysis of queries and entities, where query context associated with the search queries and entity context associated with entities is obtained, and the Leddy reference teaches the application of Rules for the identification of false positives within datasets in regards to the detection of scams within messages.
Giddings and Leddy do not appear to explicitly recite the limitation of, “receiving the dataset in the form of a stream”.
Redlich teaches, “receiving the dataset in the form of a stream” (see pp. [1908]; e.g., the reference of Redlich utilizes the “DigitalDoors” capabilities to include combinations and permutations dispersed over sentences, lines, paragraphs, or throughout an entire data stream to automate augmentation of “MY Group List” with automatically generated entries, thus, utilizing an “entire data stream” as a dataset in the same fashion claimed by Applicant).
The combined references of Giddings, Leddy and Redlich appear to be analogous art for being within the same field of endeavor, which is information management data processing modules and computer software systems.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the utilization of stream information, as taught by Redlich, with the methods of Leddy and Giddings in order to provide an automated retrieval of information for further classification using the automatic augmentation of a My Group List structure (Redlich; [1908])


Claims 4, 5 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Giddings et al (USPG Pub No. 20210173874A1; Giddings hereinafter) in view of Leddy et al (USPG Pub No. 20200067861A1; Leddy hereinafter) further in view of Starov et al (USPG Pub No. 20210120034A1; Starov hereinafter).

As for Claim 4, Giddings teaches of identifying a reduced number of entities that match a query based on at least the feature analysis of queries and entities, where query context associated with the search queries and entity context associated with entities is obtained, and Leddy teaches the application of Rules for the identification of false positives within datasets in regards to the detection of scams within messages.
Giddings and Leddy do not appear to explicitly recite the limitation of, “wherein the fuzzy matching is performed using fuzzy hashing”.
Starov teaches, “wherein the fuzzy matching is performed using fuzzy hashing” (see pp. [0026]; e.g., the reference of Starov serves as an enhancement to the combined teachings of Giddings and Leddy, and provides for the implementation of “fuzzy hashing” using “SSDeep”).
The combined references of Giddings, Leddy and Starov appear to be analogous art for being within the same field of endeavor, which is information management data processing modules and computer software systems.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the implementation of “fuzzy hashing”, as taught by Starov, with the methods of Leddy and Giddings in order to allow for identified and extracted signatures to be hashed and matched (Starov; [0026])
As for Claim 5, Giddings teaches of identifying a reduced number of entities that match a query based on at least the feature analysis of queries and entities, where query context associated with the search queries and entity context associated with entities is obtained, and Leddy teaches the application of Rules for the identification of false positives within datasets in regards to the detection of scams within messages.
Giddings and Leddy do not appear to explicitly recite the limitation of,
Starov teaches, “wherein the fuzzy hashing is performed using SSDeep, SDHash, Nilsimsa or TLSH” (see pp. [0026]; e.g., the reference of Starov serves as an enhancement to the combined teachings of Giddings and Redlich, and provides for the implementation of “fuzzy hashing” using “ssdeep”, reading on Applicant’s conditional limitation).
The combined references of Giddings, Leddy and Starov appear to be analogous art for being within the same field of endeavor, which is information management data processing modules and computer software systems.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the implementation of “fuzzy hashing”, as taught by Starov, with the methods of Leddy and Giddings in order to allow for identified and extracted signatures to be hashed and matched. (Starov; [0026])

As for Claim 6, Giddings teaches, wherein two data snippets are considered to be similar and assigned to the same bucket if a comparison score above a threshold has been calculated for the two data snippets (see pp. [0020-0022]; e.g., according to the cited portions of Giddings, similarity, with respect to one or more features regarding query context {i.e. URLs, Snippets from web engine data}, is determined amongst features for each entity and query pair.  Each entity and query pair may then be scored using a machine learning model {i.e. linking model}, and, if an output score of the machine learning model is greater than or equal to a specified threshold, then the entity and query pair may be assigned a “positive label” {i.e. “assigned to the same bucket”}, with a global model being utilized to generate a related entity stream by linking a parent entity with a child entity scored as positive).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Giddings et al (USPG Pub No. 20210173874A1; Giddings hereinafter) in view of Leddy et al (USPG Pub No. 20200067861A1; Leddy hereinafter) further in view of Arvo et al (USPG Pub No. 20130016110A1; Arvo hereinafter).

As for Claim 13, Giddings teaches of identifying a reduced number of entities that match a query based on at least the feature analysis of queries and entities, where query context associated with the search queries and entity context associated with entities is obtained, and Leddy teaches the application of Rules for the identification of false positives within datasets in regards to the detection of scams within messages.
Giddings and Leddy do not appear to explicitly recite the limitation of, “wherein the culling rules are recalculated at a point of time that is determined using a Fast Fourier Transformation”.
Arvo teaches, “wherein the culling rules are recalculated at a point of time that is determined using a Fast Fourier Transformation” (see pp. [0090-0091]; e.g., the reference of Arvo serves as an enhancement to the combined teachings of Giddings and Leddy, and teaches of the utilization of at least “Fourier transforms” throughout the process of identifying irrelevant work items and removing the irrelevant work items before the work items are organized into threads.  Work items may be culled prior to being distributed, as a “Graphical Processing Unit (GPU)” may cull irrelevant instructions from a set of instructions prior to organizing and distributing the instructions for execution in order to increase efficiency of the GPU).
The combined references of Giddings, Leddy and Arvo appear to be analogous art for being within the same field of endeavor, which is information management data processing modules and computer software systems, with the Arvo reference being directed towards the processing of data concerning a graphics processing unit.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined use of the Fourier transforms algorithm for the adjustment of culling procedures, as taught by Arvo, with the methods of Leddy and Giddings in order to identify irrelevant instructions for execution and preventing the instructions from being executed in order to increase efficiency of the GPU.  (Arvo; [0005])


Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
*Piet et al (US Patent No. 11,165,675B1) teaches a system and method for network traffic classification using snippets and on the fly built classifiers.
*Inman et al (USPG Pub No. 20220012672A1) teaches systems and methods for score generation for applicant tracking.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

						7/23/2022